        Case 1:18-cv-03472-MHC Document 59 Filed 03/24/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                             Atlanta Division


NORMA VOGEL, by Next Friend,                )
KAREN J. ISBELL, natural daughter           )
and under Power of Attorney,                )
                                            )
                             Plaintiff,     )     CIVIL ACTION
vs.                                         )
                                            )     FILE NO. 1:18-CV-03472-MHC
SOUTHWEST AIRLINES CO.; and                 )
PROSPECT AIRPORT SERVICES,                  )
                                            )
                          Defendants.       )


      JOINT MOTION TO EXTEND STAY OF DEADLINES AND THE
              DEADLINE TO COMPLETE MEDIATION

      COME NOW plaintiff Norma Vogel, by Next Friend, Karen J. Isbell, natural

daughter and under Power of Attorney, and defendants Southwest Airlines Co. and

Prospect Airport Services, parties in the above-styled civil action, and move this

Court for an Order Extending the Deadline to Complete Mediation by 120 days to

terminate on Tuesday July 28, 2020. In support of this motion, the parties show this

Court the following:

      1.    On April 16, 2019, this Court entered an Order amending the August

22, 2018, Scheduling Order. (See Document No. 15 and 40).

      2.    On August 8, 2019, this Court entered an Order further amending the

Scheduling Order. (See Document No. 49).
        Case 1:18-cv-03472-MHC Document 59 Filed 03/24/20 Page 2 of 5




      3.     On November 15, 2019, this court stayed this case and all of the

associated deadlines for 135 days so that the parties could mediate the case by March

30, 2020.

      4.     The parties agreed to mediate, and were scheduled to hold a mediation on

March 26, 2020 in Kansas City, Missouri. (See attached Letter to Confirm Mediation).

      5.     The attorneys for Plaintiff and Defendant Southwest Airlines Co. are

located in Atlanta, Georgia. Counsel for Defendant Prospect Airport Services is located

in Chattanooga, Tennessee.      Representatives of all defendants and an insurer are

located in Texas. Given Norma Vogel’s medical condition, counsel for the parties

determined that it would be best to travel to Kansas City, Missouri for the mediation

so that Ms. Vogel would not have to travel.

      6.     Due to the recent impact of the COVID-19 virus, including the State of

Emergencies issued in Missouri and Georgia, the travel restrictions suggested by the

Center for Disease Control, and applicable mandatory company-wide travel

restrictions, the parties are no longer able to attend the previously scheduled mediation.

The parties have agreed to reschedule the mediation once we have certainty regarding

travel restrictions and social distancing recommendations. The parties are also

exploring the possibility of a mediation by video-conference.

      7.     The parties request a further stay of all deadlines through July 28, 2020.

The parties will submit a proposed amended scheduling order by July 28, 2020, if
        Case 1:18-cv-03472-MHC Document 59 Filed 03/24/20 Page 3 of 5




the case is not resolved at mediation. Once the parties have completed mediation, the

parties will promptly advise this Court of the outcome.

      8.     The request is made not for the purpose of delay. Instead, the parties wish

for the opportunity to try and resolve this matter before spending additional time and

resources.

      WHEREFORE, the parties pray that this motion be granted and that the deadline

to complete mediation be extended by 120 days through and including July 28, 2020.

      Respectfully Submitted,


                                        STRAWINSKI & STOUT, P.C.


                                        By: /s/Nicole Wolfe Stout
                                            NICOLE WOLFE STOUT
                                            Georgia Bar No. 773370
                                            Attorneys for Defendant
                                            Southwest Airlines Co.

3340 Peachtree Road, N.E.
Suite 1445, Tower Place 100
Atlanta, Georgia 30326
Phone: (404) 264-9955
Fax: (404) 264-1450
                                        EVANS, WARNCKE, ROBINSON, LLC

                                        By: /s/William P. Evans
                                            WILLIAM P. EVANS
                                               (By Nicole Wolfe Stout with express permission)
                                               Georgia Bar No. 252925
                                               DOUGLAS M. ROBINSON
                                               Georgia Bar No. 610100
                                               Attorneys for Plaintiff
       Case 1:18-cv-03472-MHC Document 59 Filed 03/24/20 Page 4 of 5




191 Peachtree St., NE, Suite 3980
Atlanta, Georgia 30303
Phone: (404) 841-9400

                                     HUSCH BLACKWELL, LLP

                                      By: /s/K. Chris Collins
                                          K. CHRIS COLLINS
                                            (By Nicole Wolfe Stout with express permission)
                                            Georgia Bar No. 637828
                                            DAVID H. TIMMINS
                                            Admitted Pro Hac Vice
                                            Attorneys for Defendant Prospect
                                            Airport Services

736 Georgia Avenue, Suite 300
Chattanooga, Tennessee 37402
Phone: (423) 755-2649

This is to certify that the foregoing pleading was prepared using Times New
Roman 14 point font in accordance with Local Rule 5.1(C).


                                      By: /s/Nicole Wolfe Stout
                                          Nicole Wolfe Stout
           Case 1:18-cv-03472-MHC Document 59 Filed 03/24/20 Page 5 of 5




                            CERTIFICATE OF SERVICE


          This is to certify that I have this day served a copy of the foregoing JOINT

MOTION TO EXTEND THE STAY OF DEADLINES AND DEADLINE TO

COMPLETE MEDIATION, by electronic filing and service upon:

                            William P. Evans, Esq.
                            Douglas M. Robinson, Esq.
                            Evans, Warncke, Robinson, LLC
                            191 Peachtree St., NE, Suite 3980
                            Atlanta, Georgia 30303

                            K. Chris Collins, Esq.
                            Husch Blackwell, LLP
                            736 Georgia Avenue, Suite 300
                            Chattanooga, Tennessee 37402

                            George B. Green, Jr., Esq.
                            Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC
                            3344 Peachtree Road, NE, Suite 2400
                            Atlanta, Georgia 30326

                             David H. Timmins, Esq.
                             Husch, Blackwell, LLP
                             2001 Ross Avenue, Suite 2000
                             Dallas, Texas 75201-2995

          This 24th day of March, 2020.



                                   /s/Nicole Wolfe Stout
                                   NICOLE WOLFE STOUT
29-1598
